Martin, J.
The defendant and appellee prayed for the dismissal of this appeal at our last term, on the ground that he had not been cited in the appeal. The case was continued for a citation, and he now renews his motion, on the ground; that, although the appeal was returnable to the first Monday of October, 1841, he was not cited until the 15th day of that month. The plaintiff and appellant having been guilty of great neglect last year, and having neglected to have a proper citation to the present term, cannot claim farther indulgence from us.

Appeal dismissed.